 



EXHIBIT 10.2
Description of PMD Retiree Medical Program
     Participating Managing Directors (“PMDs”) of The Goldman Sachs Group, Inc.
(the “Company”) who retire with eight or more years of service as a PMD are
eligible to receive Retiree Medical Program coverage for themselves and eligible
dependents through the Company at a 75% subsidy (with certain exceptions, such
as if the PMD engages in conduct constituting “cause” or does not meet his or
her obligations under an agreement with the Company).

